EXHIBIT 10.24

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No. 1 to Amended and Restated Employment Agreement, dated
February 26, 2009 (this “Amendment”), amends that certain Amended and Restated
Employment Agreement, dated December 22, 2008 (the “Agreement”), by and between
Fiserv, Inc., a Wisconsin corporation (the “Company”), and Jeffery W. Yabuki
(the “Executive”).

 

  1. A new Section 10.9 is hereby added to the Agreement as follows:

To the extent that the terms of this Agreement conflict with the terms of any
agreement governing any equity award granted to Executive, this Agreement shall
prevail (unless the operative instrument expressly, with specific reference to
this Agreement, states otherwise); and, to the extent that the benefits provided
by this Agreement are inconsistent with benefits provided under an equity
agreement, the Executive shall receive the more favorable benefit.

 

  2. In all other respects, the Agreement shall remain in full force and effect.

 

  3. This Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Amendment effective as of the date first above written.

 

FISERV, INC.     EXECUTIVE By:   /s/ Glenn M. Renwick     /s/ Jeffery W. Yabuki
 

Glenn M. Renwick

Chairman of the Compensation

Committee of the Board of Directors

    Jeffery W. Yabuki